The opinion of the court was delivered by
Redfield, J.
The orator’s case, in brief statement, is, that he had long been on terms of neighborly intimacy with Mrs. Dewey, one of the defendants, for many years, and had on several occasions passed the boundaries of conventional propriety in language, if not in act, in familiar intercourse with her; that she made that the occasion for charging upon him an assault with intent to ravish, and exacting a large sum of money as compensation for such great wrong; and that in the dread of exposure and the exhibition of himself in a perverted light to his family and the public, he complied with her exactions and paid her 110,000.
The orator, having paid money to suppress the exposure of his own misconduct, whether criminal or otherwise, can find no aid or assistance in a court of equity. However degrading and painful to him, and however unreasonable the exactions, a court of equity will not lend its aid to repair the consequences of his own folly. If he paid a large and disproportionate sum to bury out of *474sight a fault, whether it appertained to him alone, or whether, if exposed, it worked alike the disgrace of both parties, he must stand by what ho has voluntarily done, or, rather, the law, whose office it is to protect innocence and redress wrong, will not debase itself by balancing equities in dividing spoil among highwaymen, nor draggle in the pool of infamy to repair the consequences of voluntary pollution. If the orator has paid money to suppress the public exposure of his shame, “ the fool and his money have parted,” and he must wash, and reinstate himself in decent society as best he can ; the law will extend to him neither succor nor sympathy.
But this is not the whole of this case. The defendants’ evidence tends to show, and it is claimed to have been proven on the part of Mrs. Dewey, that the orator, during the summer of 1875, frequently invited her to acts of adulterous intercourse with him, which she had declined ; and that on the 28d of August of that year, he made an assault upon her with intent to have such intercourse with her by force and against her will. That she resisted his approaches, and, by the timely interposition of a friend, she escaped from his criminal violence. That this attempted violence so shocked her sensibilities and so disturbed her peace of mind, that, in her trouble, brought upon her by this great outrage, she sent by telegraph for her brother (the other defendant) to come to her at once for counsel and protection. That he came, and, acting in her behalf, charged the orator with having attempted to outrage her person; and that she proposed to pursue him with such appliances as the law would afford, unless he gave her redress and compensation by a large sum of money; and the sum of 110,000 seems to have been aimed at from the beginning.
The important inquiry and hinge on which the case turns, suggests itself in limine. Was this claim, on the part of Mrs. Dewey, that she was suffering from a great shock to her feelings and sensibilities by reason of this outrage of the orator, real or simulated ? Did she feel and think as she now claims, or was her claim feigned, and her programme pre-arranged for an ulterior purpose ? She testified, in substance, that the orator had not only invited her to an adulterous intercourse frequently, but had, on the 9th of July *475of that year, assaulted her with intent to force adulterous intercourse against her will, which she successfully resisted. Yet it is not questioned in this case, that her familiar intimacy with the orator — allowing him to bring to her house, often if not daily, her mail, and receiving other acts of courtesy and kindness — continued down to the 23d of August. That she agreed with him for a meeting on the evening of that day ; and which party first suggested that meeting does not seem to us material. That she expected that the orator would assail or tamper with her chastity at that meeting. That she consulted with a lawyer, and her intimate friend, Dr. Branch, in reference to the matter; and procured Mrs. Bassett to be present and fitness an assault upon her chastity by the orator. That Mrs. Bassett was assigned a place in the nursery, where she could see and not be seen, and her presence was unknown to the orator. The orator and Mrs. Dewey, apparently by mutual consent or mutual attraction, arranged themselves in chairs alongside and facing each other, and continued a cozy, mutual interview for about half an hour, with his hand, as she says, under her skirts, upon the subject of sexual passions and their indulgence; and she was called upon by the orator to give reasons and explain why he was not her “ affinity ” and favorite with whom to have such indulgence.
In the meantime, she says, he was making gradual approaches to get control of her person, with such criminal purpose, when she said in a loud voice: “ This thing has gone far enough,” whereupon Mrs. Bassett, the invited witness, appeared on the stage, to the consternation of the orator, and became an actor in the scene. Mrs. Dewey had not receded, nor, as we learn, attempted to recede, from the orator’s lecherous dalliance, but remained in her chair all the while and several minutes after Mrs. Bassett had made her appearance. We see no reason to doubt or debate that at her will she could have at any time put an end to the orator’s attempted familiarity with her person — that she could easily have put distance between them ; or, if she had merely risen upon her feet, she would have escaped all danger or annoyance from him. Or, if she had chosen, she could have expelled him from the house *476in such manner that he would never have re-crossed her thresh-hold, except by her permission.
We have no occasion to discuss or question her chastity; but it is a perversion of the evidence, and of all experience, to conceive that she, from what occurred on the 23d of August, was suffering severely in mind or feeling from an attempted outrage upon her chastity. And there is no reason to think that what occurred on the 9th of July and the 23d of August was regarded by her in different light.
We think it á fair and just construction of the evidence, that by the appointed meeting — the procuring of the secret attendance of Mrs. Bassett — the summoning of the brother from Boston — the requisition upon the orator for 110,000, the responsible actors in this matter proposed from the beginning to do just what they did do; and that Mrs. Dewey believed and knew that the serious charge upon the orator of an attempted rape upon her person was simulated and unreal, and that the woman Bassett was procured to be a witness and actor in this scene for the purpose of giving a colorable advantage to the defendants in making this claim upon the orator.
Chastity is a virtue that finds a ready protection in our courts; but it is too sensitive and delicate a thing to be hawked in the maiket for speculation. That the orator should by his weakness and folly part with his fortune excites no special sympathy. But the law abhors the means and agencies employed in this case to extort money. And it is enough that the defendant knew that such means and agencies were feigned and fictitious. We find in this case both fraud and duress ; and the case of Sartwell v. Horton, 28 Vt. 370, is a full and clear statement of the law that governs this case.
The decree of the Court of Chancery is affirmed, and the cause is remanded for final decree in that court.